Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 03/07/2022 has been entered. Claims 1-5, 12, 14-23, 25-26 and 28-38 remain pending in the application. Applicant’s amendments to the specification, and amendments to the claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 10/25/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 28-29, and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 25 is indefinite because there is no antecedent basis for “said predetermined heights”.  
Claim 28 is indefinite because the scope of the claim is unclear. The claim set forth “each healing component having an anatomical shape representing different anatomical positions” which is broad, and then narrows the claim with “such as different teeth positions”. Applicant needs to amend the claim to the broad or narrow citation.
Claim 38 recites the limitation "the permanent abutment" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 14, 17-19, 21-23 26, 28, and 37 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Ingber (EP 0747017).
Regarding Claim 1, Ingber, in the same field of endeavor, discloses a dental implant (abstract) assembly comprising: 
a. a healing component 88 removably attachable to a coronal end of a dental implant 12, 
b. an impression component 92 removably attachable to the healing component 88, 
wherein the healing component 88 has an internal bore at the top portion of healing component 88 for receiving at least part of the impression component therein (Figure 2; Column 4, Lines 15-27), the internal bore having an axial locator providing an endstop for relative axial movement between said healing component and said impression component (Figure 2; shoulder in the healing component 88 on which the impression component 92 abuts), 
wherein the assembly further comprises a rotational locator limiting rotational movement between said impression component and said healing component (figure 3, Column 4, lines 15-27), the rotational locator comprising a formation on an outer surface of the impression component (the triangular shaped recess 96; figure 3, Column 4, lines 15-27) and a formation on an inner surface of said bore (circled below), and 
whereby a digital impression recording positional information about the dental implant can be taken without having to remove the healing component from the implant (figure 2; Column 4, Lines 15-27).

    PNG
    media_image1.png
    229
    285
    media_image1.png
    Greyscale

	Regarding Claim 2, Ingber discloses said impression component 92 has an outer surface (Figure 2, labeled below as “outer surface”), an upper portion and a lower portion (Figure 2, labeled below as “upper portion” and “lower portion”), wherein said healing component 88 comprises said internal bore (where 90 is inserted) for receiving at least part of the lower portion of said impression component (Figure 2, labeled below as “receiving”) therein, the internal bore having a shoulder (Figure 2, labeled below as “shoulder”) on an inner surface thereof acting as said axial locator, and wherein said rotational locator comprises a formation on said outer surface of the impression component (figures 2-3; Column 4, Lines 15-27).

    PNG
    media_image2.png
    367
    310
    media_image2.png
    Greyscale

	Regarding Claim 3, Ingber discloses wherein said shoulder (labeled above as “shoulder”) engages with an apical end surface of the impression component to provide said axial locator (figure 2).
	Regarding Claim 4, Ingber discloses said formation on said inner surface of said bore of the healing component 88 comprises a groove and said formation on said outer surface of the impression component 92 comprises a protrusion (Figure 3; column 4, Lines 15-27).
	Regarding Claim 5, Ingber discloses formation on said inner surface of said bore of the healing component comprises a protrusion and said formation on said outer surface of the impression component comprises a groove (Figure 3; column 4, Lines 15-27).
	Regarding Claim 14, Ingber discloses the impression component 88 comprises a material and/or a textured surface compatible with digital scanning (Figure 2; has a surface that can be scanned).
	Regarding Claim 17, Ingber discloses a centering feature (Circled below, the indentation on the top of 90) for centering the impression component in the bore of the healing component 88.

    PNG
    media_image3.png
    366
    271
    media_image3.png
    Greyscale

	Regarding Claim 18, Ingber discloses the centering feature (Circled below) comprises a chamfered coronal edge (which is circled, 90 is chamfered, the screw fastener as disclosed acts as seat for which the screw and the impression component are seated; Column 3, Lines 40-57) on the bore of the healing component (Figure 1). 

    PNG
    media_image3.png
    366
    271
    media_image3.png
    Greyscale

	Regarding Claim 19, Ingber discloses the centering feature comprises a recess (circled below create, 90 contains a recess which is located on the impression component; Column 3, Lines 40-57) on an external surface at the apical end of the impression component (interacts with 92 in which centers the screw fastener and the impression component on the healing component).

    PNG
    media_image4.png
    366
    271
    media_image4.png
    Greyscale

Regarding Claim 21, Ingber discloses the upper portion of said impression component 92 includes another shape at its coronal end (figure 2), whose tip and/or corners and/or faces can be used as a marker for positional information during and/or after digital scanning thereof (Column 4, Lines 15-27)
	Regarding Claim 22, Ingber discloses the upper portion of said impression component 92 includes a substantially horizontal surface (Figure 2) which can be used as a marker for positional information during and/or after digital scanning thereof (Figure 2; has a surface that can be scanned therefore can be a marker).
	Regarding Claim 23, Ingber discloses the upper portion of said impression component 92 includes said substantially horizontal surface (Figure 2, labeled below as “horizontal edge”) wherein, when said axial locator is engaged, the impression component and healing component combined have a predetermined height measured from said substantially horizontal surface on said impression component which is dependent upon the dimensions of the impression component and/or healing component selected (Column 3, Lines 44-59).

    PNG
    media_image5.png
    372
    290
    media_image5.png
    Greyscale

	Regarding Claim 26, Ingber discloses the healing component 88 has a substantially planar surface 22 at its apical end for engaging the coronal end of the dental implant.
	Regarding Claim 28, Ingber discloses a dental implant kit comprising the dental implant (Figure 1) and a plurality of said healing components, each healing component having an anatomical shape representing different anatomical positions such as different teeth positions (Column 4 lines 41-45).
Regarding Claim 37, Ingber discloses the healing component is a non- permanent component (Column 6, Lines 3-11).	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 20, 25, 29-36 are rejected under 35 U.S.C. 103 as being unpatentable over Ingber in view of Kim (KR 101731541).
Regarding Claim 12, Ingber does not disclose the healing component comprises titanium.
Kim discloses the healing component comprises titanium (Paragraph 7 in detailed description section). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Ingber with Kim’s titanium healing component in order to allow for integration with the surrounding tissues.
	Regarding Claim 20, Ingber does not disclose wherein said positional information includes any of: -4 of 12- SG Docket No.: 13035-705.US0a. the height of the coronal end of the dental implant 
Kim discloses wherein said positional information includes 
-4 of 12-	SG Docket No.: 13035-705.US0a. the height of the coronal end of the dental implant (Paragraph [0051] and [0086]);  It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Ingber with Kim’s positional information so the dental practitioner is able to determine the relationship between the jawbone of the patient and the surrounding teeth at the position where the implant is (Paragraph [0051]).
Regarding Claim 25, Ingber does not disclose wherein a plurality of said predetermined heights are stored in or compared with a digital library which can be referred to during digital scanning and design.
Kim discloses  a plurality of said predetermined heights are stored in or compared with a digital library which can be referred to during digital scanning and design (Paragraph 15 in detailed description section). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Ingber with Kim’s positional information so the dental practitioner is able to determine the relationship between the jawbone of the patient and the surrounding teeth at the position where the implant is (Paragraph [0051]).SG Docket No.: 13035-705.US0
Regarding Claim 29, Ingber does not disclose said different anatomical shapes can be stored in and compared or matched with a digital library which can be used during digital scanning.
Kim discloses said different anatomical shapes can be stored in and compared or matched with a digital library which can be used during digital scanning (Paragraph 15 in the detailed description section). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Ingber’s dental implant kit with Kim’s digital library in order to retain the information once it is scanned to reduce errors in manufacturing (Paragraph 15 in the detailed description section).
Regarding Claim 30, Ingber discloses providing a dental implant assembly (figure 1); attaching said healing component 100 to a coronal end of an implanted dental implant 20; inserting the lower portion of the impression component 200 into or onto the healing component until the axial locator is engaged; Ingber does not disclose and d. obtaining an impression by digital scanning.
Kim discloses obtaining an impression by digital scanning (via 30). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Ingber with Kim’s positional information so the dental practitioner is able to determine the relationship between the jawbone of the patient and the surrounding teeth at the position where the implant is (Paragraph [0051]).
Regarding Claim 31, Ingber does not disclose the step of centering the impression component in the bore of the healing component before the step of inserting.
Kim discloses the step of centering the impression component in the bore of the healing component before the step of inserting (Paragraph 10 in background section discloses that the healing component is inserted then removed and then coupled and re-inserted.) It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Ingber with Kim’s centering prior to insertion in order to decrease the difficulty of connecting the impression component to the healing component that was inserted prior.
Regarding Claim 32, Ingber discloses the step of rotationally aligning the impression component in the bore of the healing component using said rotational locator before the step of inserting (the triangular shaped recess 96; figure 3, Column 4, lines 15-27).
Regarding Claim 33, Ingber does not disclose the step of comparing the digital scan with a digital library containing the geometry of the healing component to determine a soft tissue emergence profile created by that specific healing component.
Kim discloses the step of comparing the digital scan with a digital library containing the geometry of the healing component to determine a soft tissue emergence profile created by that specific healing component (Paragraphs 14-15 in background section). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Ingber with Kim’s positional information so the dental practitioner is able to determine the relationship between the jawbone of the patient and the surrounding teeth at the position where the implant is (Paragraph [0051]).
Regarding Claim 34, Ingber does not disclose said soft tissue emergence profile is used during design of a final prosthesis  
Kim discloses said soft tissue emergence profile is used during design of a final prosthesis  (Paragraphs 10-15 in background section). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Ingber with Kim’s positional information so the dental practitioner is able to determine the relationship between the jawbone of the patient and the surrounding teeth at the position where the implant is (Paragraph [0051]).
Regarding Claim 35, Ingber discloses wherein a portion (boxed in below) of the impression component 200 extends from the internal bore of the healing component.

    PNG
    media_image6.png
    372
    290
    media_image6.png
    Greyscale

Regarding Claim 36, Ingber as modified discloses the healing component 88 comprises an external healing surface shape configured to create an imprint in the surrounding soft tissue with a soft tissue emergence profile when the healing component is attached to the coronal end of the dental implant so that, during healing of the gingiva and as the dental implant integrates with the bone, the coronal end of the implant does not become covered by the gingiva (abstract).


Claims 15-16 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Ingber in view of Kim, further in view of Beaty (US 6619958).
Regarding Claim 15, Ingber does not disclose comprising a press- fit feature between the impression component and the healing component.
Beaty, in the same field of endeavor, discloses comprising a press- fit feature between the impression component and the healing component (Column 2, Lines 59-67 to Col. 3, lines 1-4). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ingber’s impression component and healing components connection with Beaty’s engagement so the impression component can be easily fitted within to provide retention forces so that an impression can be made without the risk of loosening.
Regarding Claim 16, Ingber does not disclose wherein the press-fit feature comprises a  localized widening of the external diameter of the lower portion of the impression component 
Beaty discloses wherein the press-fit feature comprises a localized widening of the external diameter of the lower portion of the impression component (the boss expands outward; Column 2, Lines 59-67 to Col. 3, lines 1-4). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ingber’s impression component and healing components connection with Beaty’s engagement so the impression component can be easily fitted within to provide retention forces so that an impression can be made without the risk of loosening.
Therefore, the proposed modification would be that Ingber’s device is no longer threadably engaged and is now engaged by a snap fit.
	Regarding Claim 38, Ingber as modified discloses the permanent abutment on which the prosthesis is mounted is metal (paragraph 1 in the background-art section). Ingber does not disclose the healing component is made of a different material than that of the permanent abutment on which the prosthesis will ultimately be mounted.
	Beaty discloses the healing component ( it is a polymeric material column 14, Lines 18-32) is made of a different material. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kim’s permanent abutment with Beaty’s initial polymeric healing component allowing for the healing component to be resilient when placed in the implant.
	The proposed modification is that Ingber’s first healing abutment is of titanium is replaced with the final abutment of Beaty that is polymeric.

Response to Arguments
Applicant’s arguments, see Pages 8-11, filed 03/07/2022, with respect to the rejection(s) of claim(s) 1-5, 12, 14-23, 25-26 and 28-38 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ingber.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sydney J Pulvidente whose telephone number is (571)272-8066. The examiner can normally be reached Monday - Friday, 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYDNEY J PULVIDENTE/Examiner, Art Unit 3772    

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772